 1 Martin Holly (State Bar No. 201421)
    mdh@manningllp.com
 2 Anthony Werbin (State Bar No. 285684)                                     JS-6
    aww@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendant,
 7 TARGET CORPORATION
 8                               UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 MARIA DE LEON,                                       Case No. 2:18-cv-01487-MWF (GJSx)
12                      Plaintiff,                      ORDER RE STIPULATION OF
                                                        DISMISSAL
13             v.
                                                        The Hon. Michael W. Fitzgerald
14 TARGET CORPORATION; and DOES                         Magistrate Judge Hon. Gail J. Standish
   1 to 20 inclusive,,
15
                Defendants.
16
17            IT IS HEREBY ORDERED that the above-captioned action be and hereby is
18 dismissed with prejudice pursuant to FRCP 41(a)(1). Each party to bear his, her, its
19 own fees and costs, including, but not limited to, attorney’s fees, experts’ fees, and
20 any other costs with litigation.
21
22            IT IS SO ORDERED.
23
24 DATED: June 18, 2019
25
26
27                                                  Hon. Michael W. Fitzgerald

28
     4852-1132-6360.1                                              Case No. 2:18-cv-01487-MWF (GJSx)
                                     ORDER RE STIPULATION OF DISMISSAL
